Citation Nr: 1040593	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-26 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for residuals of a 
testicular injury.

2. Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to February 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in July 2005 and April 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefits 
currently sought on appeal.  These issues were remanded for 
further development in January 2009, and now return again before 
the Board.


FINDINGS OF FACT

1.  The Veteran sustained a testicular injury in service.  No 
medical evidence has been presented showing that the Veteran 
currently has any residuals of that injury, or any testicular 
disorder whatsoever.

2.  The Veteran's pseudofolliculitis barbae covers 10 percent of 
the exposed areas affected, but is generally nontender, without 
evidence of adherence, tissue loss, or evidence of an area of 39 
sq. cm. or greater affected.


CONCLUSIONS OF LAW

1.  The residuals of a testicular injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  The criteria for a 10 percent evaluation, but no higher, have 
been met for the Veteran's service connected pseudofolliculitis 
barbae.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7806 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied by way of letters sent to 
the Veteran in  January 2005, June 2005, October 2005, July 2006, 
and April 2009.  These letters informed the Veteran of what 
evidence was needed to establish the benefits sought, of what VA 
would do or had done, and of what evidence the Veteran should 
provide.  The Veteran was specifically informed of the law as it 
pertains to effective dates by the April 2009 letter.  See 
Dingess/Hartman.

The Veteran's claim for an increased initial evaluation for 
pseudofolliculitis barbae follows the initial grant of service 
connection for that disability.  Once a claim of service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision rating the disability or 
assigning an effective date does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claim for an initial higher rating.  Dingess, 19 Vet. App. 
473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits that are being 
finally decided on this appeal, such as obtaining VA medical 
records and providing the Veteran with VA examinations.  
Consequently, the duty to notify and assist has been satisfied in 
this appeal. 
Service connection for the residuals of a testicular injury.

The Veteran claims service connection for the residuals of a 
testicular injury.  Specifically, he indicated that he sustained 
an injury to his testicles in service while in parachute school 
in 1964, and apparently is contending that he continues to suffer 
residuals of that injury.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b). 

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. Such 
evidence must be medical unless it relates to the condition as to 
which, under Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic then 
generally a showing of continuity of symptomatology after service 
is required for service connection.

The United States Court of Appeals for Veterans Claims (Court) 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for the residuals of a 
testicular injury.  In that regard, the Board notes that the 
preponderance of the evidence of record indicates that the 
Veteran does not currently have any testicular disability, 
including any residuals of his in service testicle injury.

The evidence of record clearly shows that the Veteran sustained a 
testicular injury in service.  A December 1964 service treatment 
record notes that the Veteran injured his right groin during 
training, and he was to be off training for one week.  A January 
1965 service treatment record indicates that the Veteran had been 
off training for a month, and still had pain in his groin, due to 
testicular torsion.   Subsequent to January 1965 however, there 
are no further service treatment records showing complaints of, 
or treatment for, any residuals of this testicular injury.  A 
February 1982 report of periodic examination notes that the 
Veteran reported a history of testicular trauma during a jumping 
accident, but there were no findings on examination of any 
testicular problems.  The report of the Veteran's separation 
examination in September 1984 found no testicular abnormality or 
injury, and in fact the Veteran, on his September 1984 report of 
medical history, did not report his prior testicular injury.

Further, since service, there is simply no evidence of record 
that the Veteran at any time since service has been medically 
treated for any testicular problem.  Numerous medical records 
pertaining to the Veteran are associated with his claims file, 
but they do not show any residuals of a testicular injury.  The 
Veteran has not identified any specific medical records that 
might be obtained that would show treatment for any testicular 
problem.

Thus, while the Board recognizes that the Veteran had a 
testicular injury in service, there is simply no medical evidence 
of record showing any current residuals of that testicular 
injury, or any current testicular problem at all.  Incumbent on a 
grant of service connection is a finding that the Veteran has the 
disability for which service connection is claimed.  With no 
evidence having been presented of any current testicular 
disability, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection for 
the residuals of an in service testicular injury.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).
Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.

The Veteran contends that a higher rating is warranted for his 
service connected pseudofolliculitis barbae.  Specifically, the 
Veteran contends that his pseudofolliculitis barbae is 
disfiguring and has potentially caused him difficulty in 
obtaining jobs and/or promotions due to his shaving restrictions.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
Part 4, § 4.7 (2009).

The Veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  In evaluating the Veteran's claims, all 
regulations which are potentially applicable through assertions 
and issues raised in the record have been considered, as required 
by Schafrath.  Where service connection already has been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when, as here, an appeal arises from the initially assigned 
rating, consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating at 
any point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).





At the outset, the Board notes that the applicable rating 
criteria for skin disorders, found at 38 C.F.R. § 4.118, were 
amended effective in October 2008.  These revisions, however, are 
applicable to applications for benefits received by VA on or 
after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 
2008).  In this case, the Veteran filed his claim in September 
2005.  Therefore, the post-October 2008 version of the schedular 
criteria is not applicable.

The pre-October 2008 criteria under 38 C.F.R. § 4.118, Diagnostic 
Code 7813, direct that the disability be rated as disfigurement 
of the head, face, or neck under Diagnostic Code 7800; as scars, 
which in this case means under Diagnostic Code 7803 or 7804; or 
as dermatitis, under Diagnostic Code 7806.  

Diagnostic Code 7800, as in effect prior to October 2008, rates 
disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118 
(2008).   A 10 percent evaluation is assigned when one 
characteristic of disfigurement is present.  A 30 percent rating 
is warranted for visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features, 
or; with two or three characteristics of disfigurement.  Note 1 
of Diagnostic Code 7800 states that the eight characteristics of 
disfigurement for purposes of evaluation are: scar five or more 
inches in length; scar at least one-quarter inch wide at widest 
part; surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo-or hyper- pigmented 
in an area exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc) in an area 
exceeding six square inches (39 sq. cm.); underlying soft tissue 
missing in an area exceeding six square inches (39 sq. cm.); or 
skin indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Diagnostic Codes 7803 and 7804, as in effect prior to October 
2008, both provided a 10 percent rating, the maximum rating 
available under these codes, for scars that were either 
superficial and unstable, or that were superficial and painful on 
examination.

Under Diagnostic Code 7806 criteria as in effect prior to October 
2008, a zero percent rating requires dermatitis or eczema less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  A 10 percent rating 
requires dermatitis or eczema of at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating requires dermatitis or eczema of 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  38 C.F.R. § 4.118, Code 7806 (effective August 30, 
2002).

Taking into account all relevant evidence, the Board finds that 
the criteria for a 10 percent evaluation, but no higher, have 
been met for the Veteran's service connected pseudofolliculitis 
barbae.  In this regard, the Board specifically notes the 
findings from a March 2009 VA examination report, which indicated 
that the Veteran's pseudofolliculitis barbae covered 
approximately 0.5 percent of his total body surface, but 10 
percent of his total exposed body surface area.  This amount of 
area affected, under Diagnostic Code 7806, would warrant a 10 
percent evaluation.

However, to warrant an evaluation in excess of 10 percent, the 
criteria in effect at that time would require visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features, or; with two or three 
characteristics of disfigurement, or of 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  The evidence of record does not show that this criteria 
has been met. The Veteran received VA examinations in February 
2006, March 2009, and May 2010, and none of these examinations 
indicated that an area any larger than 10 percent of his total 
exposed body surface area, nor do any of these examination 
reports, or other treatment records, show that the Veteran is 
undergoing systemic therapy of greater than six weeks in a 12 
month period for this disability.  There is no evidence of record 
of visible or palpable tissue loss, or gross distortion or 
asymmetry of one feature or paired features.  As to the 
characteristics of disfigurement, a February 2006 VA fee basis 
examination noted that the Veteran reported problems with 
exudation, itching, shedding, and crusting.  The examiner 
indicated the Veteran had been on steroids at some point in the 
last 12 months, but did not indicate a duration; the rest of the 
veteran's medical records do not show treatment with steroids for 
this disability.  There was no scar present on examination, but 
there were findings of papulopustular lesions in the bearded 
area.

On VA examination of May 2009, the Veteran was found to have a 
small .9mm circular scar to the left of his mouth that was 
visible and palpable approximately 2mm above the skin surface.  
The scar was hyperpigmented, soft, movable, and not fixed to 
underlying structures, and the Veteran did not complain on 
palpation.  His neck was found to have a scattered popular 
dermatitis which was raised about 1 mm above the skin surface, 
being soft, mobile, and nontender, and covering approximately .5 
percent of total body surface area, and 10 percent of total 
exposed body surface area affected.

The Veteran's area affected as measured in his May 2010 VA 
examination was only 36 square cm, although he was found to have 
some hypertrophic and hyperpigmented skin with raised papules in 
that area; he was also not found to have any adherent scars, loss 
of soft tissue, indurated or inflexible skin, and his scars were 
not found to be tender.

Thus, considering this, and all evidence of record, the Board 
finds that the evidence of record indicates that a rating of 10 
percent, but no higher, would be warranted for the Veteran's 
service connected pseudofolliculitis barbae.

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so as 
to render impractical the application of the regular rating 
schedule standards and to warrant assignment of an increased 
evaluation for the Veteran's pseudofolliculitis barbae on an 
extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2009).  There 
is absolutely no showing that this disorder has resulted in a 
marked interference with employment, and there is no indication 
that it has necessitated frequent periods of hospitalization.  In 
the absence of evidence of such factors, the Board finds that 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to service connection for residuals of a testicular 
injury is denied.

Entitlement to an initial 10 percent rating for 
pseudofolliculitis barbae is granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


